Citation Nr: 1504213	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to March 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


REMAND

Review of the evidence indicates that a remand is required to ensure that all available and pertinent records have been included in the record before the Board.  Specifically, the April 2011 statement of the case indicates that the RO reviewed the Veteran's VA treatment records dated from October 2009 to February 2010 when it most recently adjudicated the claim on appeal.  However, the evidence found in the Veteran's electronic files only includes VA medical records dated to November 2009.  As reflected in the April 2011 statement of the case, the Veteran's February 2010 VA treatment records are pertinent to the claim on appeal, as they address whether the Veteran is in need of aid and attendance.  As such, the RO must attempt to locate all the Veteran's VA treatment records dated from November 2009, as well as any other pertinent medical records, and associate them with the evidence of record.  See 38 C.F.R. § 3.159 (c) (2) (2014).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain and associate with the record all of the Veteran's outstanding VA treatment records, to include his pertinent VA treatment records dated from November 2009 to February 2010 previously identified as having been considered in the April 2011 statement of the case.  All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.
 
2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




